2 F.3d 1151
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.George BARSON, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 93-3188.
United States Court of Appeals, Sixth Circuit.
Aug. 13, 1993.

1
Before:  BOGGS and SILER, Circuit Judges, and JOINER, Senior District Judge.*

ORDER

2
George Barson appeals a district court judgment affirming the Secretary's denial of his application for social security disability insurance benefits.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).  The parties have expressly waived oral argument.


3
Barson filed an application for social security disability insurance benefits with the Secretary, alleging that he suffered from back pain, depression, anxiety, and a dependent personality.  Following a hearing, an Administrative Law Judge (ALJ) determined that Barson was not disabled because he had the residual functional capacity to perform his previous work as a dishwasher and busboy.  The Appeals Council affirmed the ALJ's determination.


4
Barson then filed a complaint seeking a review of the Secretary's decision.  The district court held that substantial evidence existed to support the Secretary's decision and granted summary judgment for the Secretary.  Barson has filed a timely appeal.


5
Upon review, we determine that substantial evidence exists to support the Secretary's decision.  Brainard v. Secretary of Health and Human Servs., 889 F.2d 679, 681 (6th Cir.1989) (per curiam).  Barson's allegation of disabling pain does not satisfy the two-part test announced in Duncan v. Secretary of Health and Human Servs., 801 F.2d 847, 853 (6th Cir.1986).  The objective medical evidence establishes that Barson does not suffer from a condition that would cause his alleged disabling back pain.  Furthermore, Barson does not suffer from a disabling mental condition.  See Atterberry v. Secretary of Health and Human Servs., 871 F.2d 567, 571-72 (6th Cir.1989);  Foster v. Bowen, 853 F.2d 483, 490-91 (6th Cir.1988).  His numerous daily activities do not indicate a disability due to either pain or a mental condition.  See Blacha v. Secretary of Health and Human Servs., 927 F.2d 228, 231 (6th Cir.1990) (per curiam).


6
Accordingly, we affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation